Citation Nr: 0733116	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-38 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of a VA Regional Office 
(RO) that denied the appellant's claim for Department of 
Veterans Affairs death benefits.  In July 2007, the appellant 
testified before the Board at a hearing that was held at the 
RO.


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for Death Benefits

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d).  

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992) 
38 C.F.R. § 3.203(c).  Thus, if the United States service 
department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997). 

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

In June 2004, the appellant filed an application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse based on her alleged 
status as the surviving spouse of a "veteran."

The appellant submitted a certification of military service 
in the Philippine Army which showed that the appellant's 
spouse was a member of the Philippine Army from December 8, 
1941, to January 5, 1946.  The appellant, however, claims 
that her deceased husband also had service as a recognized 
guerilla with the United States Armed Forces from 1942 to 
1943.  

In June 2004, the RO requested verification of service from 
the National Personnel Records Center.  In August 2004, the 
National Personnel Records Center reported that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In light of the above, the Certification of Military Service 
submitted by the appellant fails to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as this 
is not an official document of the appropriate United States 
service department, and is without the official seal.  The 
document therefore is not acceptable as verification of the 
appellant's deceased spouse's service for the purpose of 
receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements for death 
benefits, and the claim must be denied based upon a lack of 
entitlement under the law.

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) are applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.


ORDER

Basic eligibility for the receipt of death benefits is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


